Citation Nr: 0530441	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-34 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to August 
1953.   The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which determined that new and material 
evidence had not been submitted sufficient to reopen the 
claim for service connection for the cause of the veteran's 
death.

The appellant presented testimony before the Board in August 
2005.  The transcript has been obtained and associated with 
the claims folder.

The de novo claim for service connection for the cause of the 
veteran's death is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Veterans 
Benefits Administration, Appeals Management Center (VBA AMC), 
in Washington, DC.


FINDINGS OF FACT

Evidence submitted since a May 2002 rating decision which 
denied service connection for the cause of the veteran's 
death, was not previously submitted to agency decision makers 
and it is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.    


CONCLUSION OF LAW

Evidence received since the final May 2002 rating 
determination wherein the RO denied the appellant's claim for 
service connection for the cause of the veteran's death is 
new and material, and the appellant's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 20.1103 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the appellant what 
information or evidence was needed in order reopen her claim 
for service connection for the cause of death of the veteran.  
VCAA specifically provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the appellant's claim for service 
connection for the cause of death of the veteran, and 
therefore, regardless of whether the requirements of the VCAA 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Therefore, the Board concludes that 
the provisions of the VCAA and the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

New and Material

The appellant seeks to reopen a claim for service connection 
for the cause of the veteran's death, last denied by the RO 
in May 2002.  Having carefully considered the evidence of 
record in light of the applicable law, the Board finds that 
evidence sufficient to reopen the claim has been obtained and 
the claim in its present posture will be granted.  

Service connection for the cause of the veteran's death was 
denied by the RO in March 2000, November 2001, and most 
recently in May 2002.  The appellant filed a timely notice of 
disagreement (NOD) with the May 2002 rating decision.  A 
statement of the case (SOC) was issued in September 2003.  
However, the appellant failed to file a timely substantive 
appeal.  

The appellant contends that a December 2003 communication 
from Paralyzed Veterans of America constituted a timely 
substantive appeal; however, the letter was received outside 
of the 60-day period from which the September 2003 SOC was 
mailed.  Pursuant to 38 C.F.R. § 20.302(b), a substantive 
appeal must be filed within 60 days from the date the agency 
of original jurisdiction mails the SOC to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  Therefore, as the 
appellant failed to file her substantive appeal by November 
15, 2003, the May 2002 rating decision became final.  
38 C.F.R. § 20.302(b).

In order to reopen a claim, which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that in its May 2002 rating decision, 
the RO reaffirmed a previous denial for service connection 
for the cause of the veteran's death on the basis that the 
veteran's death was not related to his military service or 
his service-connected schizophrenia.  Of record at the time 
of the May 2002 rating decision, the veteran's service 
medical records, which indicate the veteran was diagnosed 
with paranoid type schizophrenia in 1952.

A February 1981 VA examination noted the veteran complained 
of tension, anxiety, depression, and sleeplessness.  He was 
diagnosed with schizophrenia.  Service connection was awarded 
for schizophrenia in a March 1981 rating decision.  A 10 
percent rating was assigned effective June 1980.  The Board 
confirmed the initial 10 percent rating in March 1983.

A list of medications in May 1996 showed the veteran was 
taking Clonidine to decrease blood pressure, Nitroglycerin to 
prevent chest pain due to angina, and calcium channel 
blockers to relieve angina and treat blood pressure.  A March 
1996 letter from Dr. ECQ showed the veteran had pulmonary 
edema secondary to a hypertensive crisis.  The veteran was 
noted to be noncompliant with his medications as an 
outpatient.  Dr. ECQ indicated the veteran experienced a 
myocardial infarction and chronic renal failure secondary to 
hypertension and diabetes mellitus.

An August 1996 VA examination continued the diagnosis of 
schizophrenia along Axis I.  Hypertension, diabetes, and 
renal failure were noted on Axis III.  In September 1996, the 
RO increased the 10 percent evaluation for schizophrenia to 
30 percent disabling effective March 1996.

In June 1997, the VA examiner again diagnosed the veteran 
with schizophrenia along Axis I.  Hypertension, diabetes, and 
renal failure were noted along Axis III.  In an August 1997 
rating decision, the RO granted a 100 percent evaluation for 
schizophrenia effective May 1997.

The veteran's death certificate revealed he died in September 
1999.  Hypertensive Cardiovascular Disease was listed as the 
immediate cause of death.  There were no underlying causes.  
Chronic renal failure was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.  An autopsy was not performed.

A letter received from Dr. EHL in May 2001 indicated the 
veteran had a past medical history to include post-traumatic 
stress disorder (PTSD), hypertension, chronic renal failure, 
and renal dialysis.  Dr. EHL noted that stress had a direct 
and negative effect on the cardiovascular system, to include 
strain on the heart, elevation of serum cholesterol, 
constriction of arteries, and damage to arterial walls.  It 
was his opinion a diagnosis of PTSD may contribute to early 
death due to heart failure, myocardial infarction, stroke, 
and kidney failure.  

Dr. EHL clarified in a February 2002 statement that 
schizophrenia causes stress like any other mental illness.   
He stated that the veteran had PTSD at the time of his death, 
which caused significant stress and ultimately led to the 
veteran's death.

An April 2002 VA medical opinion noted that there was no 
indication in the June 1997 VA examination that the veteran 
was experiencing an unusual amount of emotional stress that 
would impact adversely on the veteran's physical condition.  
The examiner stated that schizophrenia was often times not 
stressful on the individual with the illness, but for those 
caring for the individual.  The examiner further indicated 
that a diagnosis of PTSD was not established during the 
veteran's lifetime.  He also noted that in June 1997 the 
veteran was inert, anergic, and evidencing no distress or any 
reaction that could be construed as resulting from stress.  
It was his opinion that the veteran's schizophrenia was not a 
contributory cause of death.

In October 2002, the appellant and her son testified that 
they were afraid the veteran would harm himself due to his 
schizophrenia.  They testified that he smoked and drank to 
excess to relieve his symptoms.  Dr. EHL testified that the 
veteran had elements of PTSD in his schizophrenia diagnosis.  
He concluded that stress could cause hypertension and over 
the long term, problems with the kidneys.

Evidence submitted subsequent to the May 2002 rating decision 
includes a September 2004 statement from the appellant 
indicating the veteran was taking Bupropion for his 
schizophrenia and depression.  She asserted that the 
medication caused anxiety, sleeplessness, fatigue, and 
agitation in the veteran.  She also indicated that the 
veteran was taking Trazadone for sleeplessness, which did not 
allow the veteran to urinate and ultimately contributed to 
his renal failure.  She also noted the veteran was taking 
Paxil and was on renal dialysis. 

VA outpatient treatment records dated between 1997 and 1999 
contain a problem list, to include schizophrenia and diabetes 
mellitus both diagnosed in 1987.  The provider indicated that 
it was questionable when hypertension was first diagnosed.  
Treatment notes dated in March 1997 contained a diagnosis of 
major depression and noted a past medical history including 
hypertension, diabetes, and kidney dialysis.  Entries dated 
in 1999 show the veteran complained of depression, insomnia, 
and irritability.  The veteran was diagnosed with major 
depression, chronic renal failure, hypertension, and insulin 
dependent diabetes mellitus.  An entry dated in June 1999 
noted the veteran was on kidney dialysis three times per 
week.  His Wellbutrin was increased from 75 milligrams to 100 
milligrams. 

A December 2004 VA medical opinion indicated that medical 
records pertaining to the onset of the veteran's hypertension 
and details of his psychiatric medications at the time of 
onset of the veteran's hypertension and during the veteran's 
terminal days were not available in the claims folder.  As 
such, the examiner concluded that it was not possible to give 
an opinion as to whether the hypertensive cardiovascular 
disease was due to the medications that were taken for the 
service-connected schizophrenia.

A July 2005 statement from Dr. GFV noted the veteran was 
prescribed several medications near the end of his life that 
were in the tricyclic class.  He indicated the veteran 
developed benign ventricular dysrhythmia while in his care.  
Dr. GFV opined that while he could not say with medical 
certainty that the veteran's psychotropic medications caused 
cardiac conduction disturbance, the combination of 
medications prescribed as described to him by the appellant 
could result in sudden death as a recognized complication.  
Thus, he opined the veteran's death occurred during or as a 
result of treatment for his service-connected disability.

Finally, the appellant presented testimony before the Board 
in August 2005.  She testified that the veteran was taking 
medications on a daily basis, which were prescribed by VA.  
She indicated that after taking the medications the veteran 
was not able to walk and experienced flashbacks.  She further 
testified that on the day of the veteran's death, he took his 
medication, she went to fix him lunch, and when she came back 
she had to call an ambulance.  It was her opinion that 
medications prescribed for schizophrenia caused his cardiac 
problems and ultimately led to his death.

As noted previously, the May 2002 rating decision affirmed a 
previous denial of service connection on the basis that the 
veteran's death was not related to his military service or 
his service-connected schizophrenia.  The "new" evidence of 
record contains an opinion by Dr. GFV that the veteran's 
death occurred during or as a result of treatment for his 
service-connected disability.  

The "new" evidence was not previously of record and when 
considered by itself or with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the appellant's claim.  The evidence is not considered 
cumulative or redundant of the evidence of record at the time 
of the final May 2002 RO rating decision.  Therefore, the 
appellant's claim for service connection for the cause of the 
veteran's death is reopened. See 38 C.F.R. § 3.156(a).  

ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the veteran's death 
is reopened, and to this extent, the appeal is granted.




REMAND

Reason for Remand:  VCAA   Section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  In the instant case, the 
appellant's de novo claim for service connection for the 
cause of the veteran's death must be remanded for compliance 
with the notice and duty to assist provisions of the VCAA.  
Absent notice of the VCAA, it would potentially be 
prejudicial to the appellant if the Board were to proceed 
with a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Providing a claimant with general VCAA 
notice or furnishing VCAA notice with regard to unrelated 
claims will not satisfy the duty-to-notify provisions of the 
VCAA, as interpreted by the Court.  As the Board cannot 
rectify this deficiency on its own, this matter must be 
remanded for further development.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003),

Reason for Remand:  Outstanding VA Outpatient Treatment 
Records.  The Board notes that a December 2004 VA medical 
opinion indicated that medical records pertaining to onset of 
the veteran's hypertension and details of his psychiatric 
medications at the time of onset of the veteran's 
hypertension and during the veteran's terminal days were not 
available in the claims folder.  The appellant testified 
before the Board that the veteran sought treatment and was 
prescribed medications for his schizophrenia, hypertension, 
diabetes, and chronic renal failure, from VA Medical Centers 
(VAMC) in Grand Rapids, Ann Arbor, and Battle Creek, 
Michigan.  These records have not been associated with the 
claims folder.

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to, medical and other records from VA medical 
facilities.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Id.  VA medical evidence in 
the claims file includes a VA examination report dated in 
February 1981, at which time the veteran reported that he was 
being treated for diabetes.  The next earliest medical 
evidence in the file after this is dated in 1996, a little 
more than three years before the veteran's death, although 
there is evidence in the file that the veteran may have been 
treated at a VA facility in Grand Rapids in 1986.  Therefore, 
the Board concludes that on remand VA treatment records 
should be requested for the period from 1986 to 1999.

Reason for Remand:  Outstanding Private Medical Records.  In 
support of her claim, the appellant has submitted a July 2005 
statement from Dr. GFV.  In his letter, Dr. GFV noted that he 
had treated the veteran for his cardiac condition.  Dr. GFV 
further noted that while some of his treatment records were 
older than 12 years and were purged per statute, he did have 
"a few brief notes in the current record."  However, these 
records have not been associated with the claims folder. 

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal Department or agency, to 
include records from private medical care providers.  
38 C.F.R. § 3.159(c)(1).  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  Id.   Therefore, upon remand attempts should be 
made to obtain the identified private medical records of the 
veteran from Dr. GFV.  All efforts to obtain these records 
should be clearly documented in the claims folder.   

Reason for Remand:  VA Medical Opinion.  A review of the 
record also discloses that a VA medical opinion is necessary 
to render a determination on the merits of the appellant's 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
A December 2004 VA medical opinion indicated that it was not 
possible to give an opinion as to whether the hypertensive 
cardiovascular disease was due to the medications that were 
taken for the service-connected schizophrenia.  The basis for 
the opinion was that medical records pertaining to onset of 
the veteran's hypertension and details of his psychiatric 
medications at the time of onset of the veteran's 
hypertension and during the veteran's terminal days were not 
available in the claims folder.  

A July 2005 statement from Dr. GFV opined that he could not 
say with medical certainty whether the veteran's psychotropic 
medications caused cardiac conduction disturbance.  He did 
indicate that the combination of medications prescribed as 
described to him by the appellant could result in sudden 
death as a recognized complication.  Thus, he opined the 
veteran's death occurred during or as a result of treatment 
for his service-connected disability.

By indicating that the service-connected schizophrenia or 
medications taken for that disorder may have had a cause-and-
effect relationship with principal cause of death, 
hypertensive cardiovascula disease, the doctors raise the 
issue of whether the hypertensive cardiovascula disease which 
caused the veteran's death was secondary to the 
service-connected schizophrenia or medications taken for that 
disorder.  Under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) permanently aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Temporary or intermittent 
flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence of aggravation unless the 
underlying condition has worsened.  Cf. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Thus, one matter for 
development on remand is whether schizophrenia or medications 
taken for that disorder was a proximate cause of the 
hypertensive cardiovascula disease and, if not, whether the 
schizophrenia or medications taken for that disorder 
permanently worsened the veteran's hypertensive cardiovascula 
disease.

Section 3.310(a) requires that there be not simply any 
connection between two disorders regardless of how attenuated 
that connection might be but rather that, to warrant service 
connection, the relationship or connection between the 
veterans heart disease and the service-connected PTSD be 
"proximate".  38 C.F.R. § 3.310(a) (1996) ("Disability 
which is proximately due to or the result of a 
service-connected disease or injury shall be 
service-connected.") (emphasis added).  The legal theory on 
which entitlement to service connection under 3.310(a) is 
based is one involving "proximate results".  38 C.F.R. 
§ 3.310(a) (1998).  Proximate is defined as "[c]losely 
related in space, time, or order."  WEBSTER'S II NEW COLLEGE 
DICTIONARY 892 (1995).  It means "[i]mmediate; nearest; 
direct, next in order."  BLACK'S LAW DICTIONARY 1103 (5th ed. 
1979).  "In its legal sense, closest in causal connection."  
Id.  In law, proximate cause is "that which in natural and 
continuous sequence unbroken by any new independent cause 
produces an event, and without which the injury would not 
have occurred."  BARRON'S LEGAL GUIDES LAW DICTIONARY 63 (1984) 
(emphasis added); see also BLACK'S at 1103 (noting under 
"proximate consequence or result" that "[a] mere 
possibility of the injury is not sufficient, where a 
reasonable man would not consider injury likely to result 
from the act as one of its ordinary and probable results." 
(emphasis added)).

Given the doctors' reports noted above, the Board concludes 
that a VA medical opinion is necessary to render a decision 
as to whether the service-connected schizophrenia or 
medications taken for treatment of that disorder proximately 
caused the principal cause of the veteran's death in 
September 1999 from hypertensive cardiovascular disease.  38 
C.F.R. §§ 3.310(a), 3.312(a). 

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  Send the appellant VCAA notice letter 
that informs her of the evidence and 
information necessary to substantiate her 
claim for service connection for the 
cause of the veteran's death and inform 
her whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Request that the appellant identify 
all healthcare providers, VA and non-VA, 
inpatient and outpatient, who treated the 
veteran for schizophrenia, hypertension, 
diabetes, and chronic renal failure and 
the dates when any such treatment was 
provided.  She should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
private treatment records which she 
identifies.  

3.  Request VA treatment reports, if any, 
pertaining to the veteran from the VAMCs 
located in Grand Rapids, Ann Arbor, and 
Battle Creek, Michigan, from 1986 to 
September 1999.  All information, which 
is not duplicative of evidence already 
received, should be associated with the 
claims file.

4.  Request all treatment records 
pertaining to the veteran, including "a 
few brief notes" which he referred to in 
July 2005, from Dr. GFV, 811 Rosalie 
Avenue, NW, Grand Rapids, Michigan, 
49504-3718.  

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

6.  Arrange for a VA records review for 
the purpose of ascertaining whether the 
service-connected schizophrenia or 
medications taken for treatment of that 
disorder proximately caused the principal 
cause of the veteran's death in September 
1999 from hypertensive cardiovascular 
disease.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to completion of the medical 
opinion.  The examiner must annotate the 
report that the claims file was in fact 
made available for review in conjunction 
with the medical opinion.  The examiner 
should render opinions on the following 
questions:

Schizophrenia or medications taken for 
that disorder as a proximate cause of 
hypertensive cardiovascular disease:

Question (1):  What is the likelihood 
(likely; at least as likely as not; 
unlikely) that the veteran's 
schizophrenia or medications taken for 
that disorder was a proximate cause of 
the immediate or principal cause of death 
from hypertensive cardiovascular disease, 
such that it can be said that, without 
the effects of the schizophrenia or 
medications taken for that disorder, the 
veteran's hypertensive cardiovascular 
disease would not have developed or 
occurred.  Your response should include a 
summary of the pertinent factual evidence 
of record as well as the medical analysis 
used in reaching your conclusion.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

Question (2):  If the answer to Question 
(1) was unlikely, what is the likelihood 
(likely; at least as likely as not; 
unlikely) that the severity of the 
veteran's hypertensive cardiovascular 
disease was permanently worsened by his 
schizophrenia or medications taken for 
that disorder?  (Temporary or 
intermittent flare-ups of symptoms of a 
condition or disease, alone, do not 
constitute permanent worsening unless the 
underlying condition or disease itself 
has worsened.)  If your response is 
likely or at least as likely as not, the 
specific increment of increased severity 
of the hypertensive cardiovascular 
disease should be specified and your 
response should include references to the 
medical evidence of record from which you 
derived your conclusion.  

7.  Thereafter, VBA AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and if it is 
not, VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, VBA AMC should 
readjudicate the claim for service 
connection for the cause of the veteran's 
death on a de novo basis.  

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until the VBA AMC notifies her.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


